As filed with the Securities and Exchange Commission on July 15 , 2016 Registration No. 333-212437 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8259086 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Philip Urso Interim Chief Executive Officer 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Name, address including zip code, and telephone number, including area code, of agent for service) With copies to: Harvey J. Kesner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): ☐ Large accelerated filer ☐ Non-accelerated filer (Do not check if a smaller reporting company) ☒ Accelerated filer ☐ Smaller reporting company CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered Proposedmaximum offeringprice perunit Proposedmaximum aggregate offeringprice Amountof registrationfee Common Stock, $0.001 par value per share 930,000(2) $ 3.20 (3) $ 2,976,000.00 $ 299.68 (4) Common Stock, $0.001 par value per share 669,643 (5) $ 2.65 (6) $ 1,774,553.29 $ 178.70 Total 1,599,643 $ 4,750,553.29 $ 478.38 (1) Pursuant to Rule416 under the Securities Act of 1933, as amended, this registration statement also covers such additional shares as may hereafter be offered or issued to prevent dilution resulting from stock splits, stock dividends, recapitalizations or certain other capital adjustments. (2) We are registering an aggregate of 930,000 shares of Common Stockunderlying warrants issued on October 16, 2014 and June 20, 2016. (3) Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(c)of the Securities Act of 1933, based on the average of the high and low prices reported on The NASDAQ Capital Market on July 5, 2016 and adjusted for our 20 to 1 reverse split effected July 7, 2016. (4) Previously paid. (5) We are registering an aggregate of 446,429 shares of Common Stock underlying Series B Preferred Stock issued on July 7, 2016 and 223,214 shares of Common Stock underlying warrants issued on July 7, 2016. (6) Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(c)of the Securities Act of 1933, based on the average of the high and low prices reported on The NASDAQ Capital Market on July 12, 2016 and adjusted for our 20 to 1 reverse split effected July 7, 2016. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated July 15, 2016 PROSPECTUS TOWERSTREAM CORPORATION 1,599,643 Shares of Common Stock This prospectus relates to the disposition from time to time of up to 1,599,643 shares of our common stock consisting of (i) 180,000 shares of common stock underlying warrants issued to Melody Capital Partners, LP on October 16, 2014, (ii) 750,000 shares of common stock underlying warrants issued to investors a private placement of warrants that closed concurrently with the sale of the registered shares of common stock on June 20, 2016 and (iii) 446,429 shares of common stock underlying Series B Convertible Preferred Stock and 223,214 shares of common stock underlying warrants issued to an investor in a private placement on July 7, 2016. We are not selling any common stock under this prospectus and will not receive any of the proceeds from the sale of shares by the selling stockholders. The selling stockholders may sell the shares of common stock described in this prospectus in a number of different ways and at varying prices. We provide more information about how the selling stockholders may sell the shares of common stock in the section entitled “Plan of Distribution” on page 25
